Order entered November 25, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00343-CV

             IN THE INTEREST OF B.W.S., A MINOR CHILD

              On Appeal from the 470th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 470-51685-2010

                                   ORDER

      Before the Court is appellant’s November 23, 2020 second unopposed

motion for extension of time to file her brief. We GRANT the motion and

ORDER the brief be filed no later than December 14, 2020.


                                          /s/   KEN MOLBERG
                                                JUSTICE